It having been brought to the attention of this Court by motion of the petitioner that recorded testimony taken below in this matter has been destroyed, it is ordered that:
(1) Both parties are granted leave to file the affidavits of all witnesses whose recorded- testimony was destroyed;
(2) By agreement of the parties, the testimony of Frederic W. Allen, Esq. may be filed by affidavit;
(3) The record will consist of all matters presented below including the report and findings of fact of the bar panel, the existing tapes, the transcribed testimony, any exhibits, plus the aforesaid affidavits;
(4) The petitioner’s application for readmission and the full récord is remanded to the Professional Conduct Board for review of. the report and record and for filing of its own recommendations and findings with this Court, together with the record in accordance with -the provisions of Rule XVII(d) of Administrative Order No. 30.